DETAILED ACTION
This office action is in response to the application filed on 1/25/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s): Regarding Claim 10: “comprising a cooling sink or cooling blades that are configured 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In regards to claim 1, line 12, it appears that “the weed” should be “a weed”.  
In regards to claim 2, line 1, it appears that “an inverter” should be “the inverter”.  


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 

Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "an electro-electronic converter topology" in line 4.  It is unclear what is meant by this limitation.  The Examiner will interpret this limitation as “an electronic converter topology".  
Claim 3 recites the limitation "the components" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the components" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "its" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2 and 5-13 depend directly or indirectly from a rejected claim and is/are, therefore, also rejected under 35 USC 112(b), for the reasons set above.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagai WO2013051276.
	Regarding Claim 1, Nagai discloses (fig. 1 and 2) a weed inactivation device, comprising: at least two electrodes (53,63/69), a DC or AC power supply (43), and an electro-electronic converter topology configured for supplying current to the at least two electrodes, comprising at least two of the following components: an inverter (37, 33b, 33c), an inductive and/or capacitive harmonic filter ( primary of 11), or a capacitive voltage multiplier composed of diodes (13), wherein the weed inactivation device is constructed alone or in parallel with stages that work together to control invasive plants by electrocution, and wherein at least one of the electrodes is configured to be directed to the weed (¶1 and 2).  
	Regarding Claim 2, Nagai discloses (fig. 1 and 2) an inverter ( that is fed by the power supply and is configured to feed the inductive and/or capacitive harmonic filter (primary of 11).
	Regarding Claim 3, Nagai discloses (fig. 1 and 2) a high frequency transformer (11) that is configured to receive an output of the components (from 43, 37, 31).  
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nagai in view of Victor et al. (8614901, hereinafter Victor).
	Regarding Claim 5, Nagai does not disclose the inverter has switching that is set to be resonant or quasi-resonant.
	Victor discloses he inverter has switching that is set to be resonant or quasi-resonant (col. 1, lines 49-50).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nagai to include a resonant inverter as disclosed in Victor to enable optimum operating efficiency and minimal switching losses.

Claims 6-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nagai in view of Nilsson (4422015).
	Regarding Claim 6,  Nagai does not disclose the power supply comprises an AC current supply having a frequency in the range of 30 Hz to 90 Hz, and further comprising a full-wave rectifier that is 
	Nilsson discloses (fig. 1 and 2) a power supply comprises an AC current supply (26)having a frequency in the range of 30 Hz to 90 Hz (col. 1, lines 33), and further comprising a full-wave rectifier that is configured to rectify the AC current (10) , creating pulsed DC current that is double a frequency of the AC current (for each half AC cycle).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nagai to include rectifying an AC source as disclosed in Nilsson to allow for the utilization on a readily available AC circuit.
	Regarding Claim 7, Nagai does not disclose a capacitor that is configured to damp the pulsed DC current, the capacitor being switched parallel to an output of the full-wave rectifier.  
	Nilsson discloses (fig. 1 and 2) a capacitor (36/38) that is configured to damp the pulsed DC current, the capacitor being switched parallel to an output of the full-wave rectifier (switched via 42/44).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nagai to include a capacitor as disclosed in Nilsson to improve the current supplied within the circuit by filtering the rectified current.
	Regarding Claim 8, Nagai does not disclose a half-bridge inverter that is configured to switch the pulsed and damped DC current to create a rectangular AC current of higher frequency than the pulsed and damped DC current.  
	Nilsson discloses (fig. 1 and 2) a half-bridge inverter (42/44) that is configured to switch the pulsed and damped DC current to create a rectangular AC current of higher frequency than the pulsed and damped DC current (col. 5, lines 1-13).  

	Regarding Claim 9, Nagai discloses (fig. 2) a high frequency transformer (11) that is configured to receive an output of the half-bridge inverter to create a higher voltage than input from the half-bridge inverter (¶17). 

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nagai in view of Nilsson  further in view of Victor.
Regarding Claim 10, Nagai does not disclose comprising a cooling sink or cooling blades that are configured for passively cooling the high frequency transformer.  
	Victor discloses a cooling sink or cooling blades that are configured for passively cooling the high frequency transformer (col. 2, lines 15-26).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nagai to include transformer cooling blades as disclosed in Victor to ensure proper operation and protection of the transformer.

Claims 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nagai in view of Nilsson further in view of Enge (4393441).
	Regarding Claim 11,  Nagai does not disclose the high frequency-transformer comprises a centered tap at a secondary winding.  
	Enge discloses a high frequency-transformer (17) comprises a centered tap at a secondary winding (secondary of 17).  

	Regarding Claim 12, Nagai does not disclose between a first pole of the secondary winding and the centered tap and between a second pole of the secondary winding and the centered tap the pulsed DC current is multiplied by a capacitive voltage multiplier.  
	Enge discloses (fig. 2) between a first pole of the secondary winding and the centered tap and between a second pole of the secondary winding and the centered tap the pulsed DC current is multiplied by a capacitive voltage multiplier (20).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nagai to include a center tap connected multiplier as disclosed in Enge to allow for a designed point for defining the DC potential of the transformer secondary allowing for optimally sized components.
Regarding Claim 13, Nagai does not disclose the voltage multiplier is a hexuplicator that is configured for multiplying the input voltage by a factor of six.
	Enge discloses (fig. 2) the voltage multiplier is a hexuplicator that is configured for multiplying the input voltage by a factor of six (Stage N equated to a hexuplicator).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nagai to include a hexuplicator as disclosed in Enge to size for a desired output.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
De Andrade Coutinho Filho; Sergio et al., US 20200205395, discloses a weed inactivation device.
Schwager; Constantino Augusto Henrique et al., US 20060265946, discloses an electronic communication device with multiple electrodes to electrocute noxious plants
Lawrence; Lucas G., US 5210719, discloses a sweep frequency pest control apparatus..
Crisp; Jason D. et al., US 9936686, discloses a method and apparatus for the management of a soil pest.
An; Tae-Young, US 20140362616, discloses a high voltage switching power supply.
Geiersbach; Allois F. et al., US 4428150, discloses an electrode arrangement for electric weed killing apparatus.
Gilmore; Thomas P., US 4338743, discloses a safety system for weed destroying apparatus operable to alternatively supply auxiliary power.
Dykes; Willis G., US 4177603, discloses a plant destruction using electricity.
Pluenneke; Ricks H. et al., US 3919806, discloses a method and apparatus for using electrical current to destroy grasses and weeds.
Kheraluwala; Mustansir H. et al., US 5283727, discloses an Independent control of the AC line current and output DC voltage of a high power factor AC-to-DC converter.
Scheel; Thomas et al., US 7167381, discloses a digital state controller for a high-voltage generator using the mixed-mode modulation method.
Parra; Jorge M., US 6300722, discloses a non-thermionic ballast-free energy-efficient light-producing gas discharge system and method.

Zinkler; Victor et al., US 6515437, discloses a power supply for hybrid illumination system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838